Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 35-37 were canceled. 
Claims 1-34 and 38 are pending and under consideration.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Invention I, claims 32-34 and 38 are drawn to a composition comprising an anti-FAP/anti-OX40 bispecific antibody, an anti-CEA/anti-CD3 bispecific antibody or anti-FolR1/anti-CD3 bispecific antibody, and a pharmaceutically acceptable excipient, classified in C07K16/00.

Invention II, claims 1-31 are drawn to a method for treating or delaying progression of cancer in a patient, comprising administering to the patient a bispecific OX40 antibody comprising at least one antigen binding domain capable of specific binding to a tumor-associated antigen in combination with a T-cell activating anti-CD3 bispecific antibody specific for a tumor-associated antigen, classified in A61K39/00.

The inventions are independent or distinct, each from the other because:
I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition comprising an anti-FAP/anti-OX40 bispecific antibody, an anti-CEA/anti-CD3 bispecific antibody or anti-FolR1/anti-CD3 bispecific antibody, and a pharmaceutically acceptable excipient of Invention I can be used for the purpose other than treating or delaying progression of cancer in a patient (for example, it can be used for in-vitro testing).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search because of their different classifications.  Further, irrespective of their classification group, the examination of each invention requires consideration of different patentability issues.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species:
Election A:
If Applicant elects Invention I, then Applicant must elect a single species among:
Species 1: A pharmaceutical composition comprising an anti-FAP/anti-OX40 bispecific antibody.
Species 2: A pharmaceutical composition comprising an anti-CEA/anti-CD3 bispecific antibody.
Species 3: A pharmaceutical composition comprising an anti-FolR1/anti-CD3 bispecific antibody.
Species 4: A pharmaceutical composition comprising an anti-FAP/anti-OX40 bispecific antibody AND agent blocking PD-L1/PD-1 interaction.
Species 5: A pharmaceutical composition comprising an anti-CEA/anti-CD3 bispecific antibody AND agent blocking PD-L1/PD-1 interaction.
Species 6: A pharmaceutical composition comprising an anti-FolR1/anti-CD3 bispecific antibody AND agent blocking PD-L1/PD-1 interaction.

Election B:
If Applicant elects Invention II, then Applicant must elect a single species among:
Species 7: method for treating or delaying progression of cancer in a patient, comprising administering to the patient a bispecific OX40 antibody comprising at least one antigen binding domain capable of specific binding to a tumor-associated antigen in combination with a T-cell activating anti-CD3 bispecific antibody specific for a tumor-associated antigen as claimed in claims 1-28.
Species 8: method for treating or delaying progression of cancer in a patient, comprising administering to the patient a bispecific OX40 antibody comprising at least one antigen binding domain capable of specific binding to a tumor-associated antigen in combination with a T-cell activating anti-CD3 bispecific antibody specific for a tumor-associated antigen AND further comprising administering an agent blocking PD-L1/PD-1 interaction as claimed in claims 29-31.

Election C:
If Applicant elects Species 4, Species 5, Species 6, or Species 8 above, then Applicant must elect a single species between anti-PD-1 antibody and anti-PD-L1 antibody for the agent blocking PD-L1/PD-1 interaction.

Election D:
If Applicant elects Invention II, then Applicant must elect a single species between anti-CEA/anti-CD3 bispecific antibody and anti-FolR1/anti-CD3 antibody for the T-cell activating anti-CD3 bispecific antibody.

If Applicant elect anti-CEA/anti-CD3 bispecific antibody above, then Applicant must elect a single species antibody for anti-CEA antibody portion by electing SEQ ID NOs for a single set of all six CDRs; a single set of VH and VL sequences for elected anti-CEA/anti-CD3 bispecific antibody.	

Election E:
Applicant must elect a single species antibody for anti-FAP antibody portion by electing SEQ ID NOs for a single set of all six CDRs; a single set of VH and VL sequences, if applicable.

Election F:
Applicant must elect a single species antibody for anti-OX40 antibody portion by electing SEQ ID NOs for a single set of all six CDRs; a single set of VH and VL 

The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643    

/Brad Duffy/Primary Examiner, Art Unit 1643